Valcent Products Inc. (A Development Stage Company) Interim Consolidated Financial Statements Unaudited and Prepared by Management (Expressed in Canadian Dollars) For the Three Months Ended June 30, 2008 and 2007 Index Page Consolidated Interim Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations and Deficit 2 Consolidated Statements of Cash Flows 3 Notes to the Consolidated Interim Financial Statements 4-23 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4 3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the interim financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these interim financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of the interim financial statements by an entity’s auditor. “F. George Orr” F. George Orr Chief Financial Officer and Director Valcent Products Inc. (A Development Stage Company) Interim Consolidated Balance Sheets Unaudited and Prepared by Management (Expressed in Canadian Dollars) June 30, 2008 March 31, 2008 Assets Current Cash and cash equivalents $ 132,425 $ 163,437 Accounts receivable (Note 3) 710,043 462,156 Prepaid expenses (Note 6) 1,544,416 2,119,546 Inventories (Note 8) 595,800 617,195 2,982,684 3,362,334 Restricted Cash (Note 12) 108,878 108,471 Property and Equipment (Notes 4 and 12) 1,238,865 1,135,108 Product License (Note 5 and 7) 1 1 $ 4,330,428 $ 4,605,914 Liabilities and Shareholders' Deficiency Current Accounts payable $ 463,093 $ 382,605 Accrued liabilities 926 153,958 Current portion of long-term debt (Note 12) 15,268 16,250 Promissory notes payable (Note 15) 273,274 270,167 Due to related parties (Note 10) 1,927,657 1,490,516 Convertible notes (Note 9) 5,189,813 5,202,741 7,870,031 7,516,237 Long-term debt (Note 12) 153,512 158,612 8,023,543 7,674,849 Shareholders' Deficiency Share capital (Note 13(b)) 18,620,606 16,340,830 Contributed surplus (Note 13(e)) 4,203,394 4,203,394 Commitment to issue shares 12,125 - Conversion component of convertible notes (Note 9) 3,262,292 3,262,292 Accumulated deficit from prior operations (3,237,370 ) (3,237,370 ) Accumulated deficit during the development stage (26,554,162 ) (23,638,081 ) (3,693,115 ) (3,068,935 ) $ 4,330,428 $ 4,605,914 Going-concern (Note 1) and Commitments (Notes 5, 7, 9, 11, 12, 13, and 15) On behalf of the board "Glen Kertz" Director"F. George Orr"Director See notes to the interim consolidated financial statements. 1 Valcent Products Inc. (A Development Stage Company) Interim Consolidated Statements of Operations and Deficit Unaudited and Prepared by Management (Expressed in Canadian Dollars) For the Three Months Ended June 30, 2008 2007 Expenses Product development (Note 14) $ 1,648,928 $ 444,260 Investor relations 498,915 159,017 Advertising and media development 266,018 339,895 Professional fees 124,920 54,788 Interest and penalties 119,621 80,117 Office and miscellaneous 114,903 38,845 Travel 88,861 37,483 Interest, accretion and financing on convertible notes 64,492 - Amortization 39,737 8,009 Rent 33,024 21,265 Filing and transfer agent fees 3,934 10,847 Interest on long-term debt 3,715 1,868 Stock-based compensation - 87,425 Loss from Operations 3,007,068 1,283,819 Other (Income) Expense Foreign exchange gain (90,987 ) (352,821 ) Net Loss and Comprehensive Loss for Period 2,916,081 930,998 Deficit During Development Stage, Beginning of Year, 23,638,081 3,466,888 Deficit During Development Stage, End of Period $ 26,554,162 $ 4,397,886 Loss Per Share - Basic $ 0.06 $ 0.03 Weighted Average Number of Common Shares Outstanding 46,625,466 32,134,177 See notes to the interim consolidated financial statements. 2 Valcent Products Inc. (A Development Stage Company) Interim Consolidated Statements of Cash Flows Unaudited and Prepared by Management (Expressed in Canadian Dollars) For the Three Months Ended June 30 2008 2007 Cash Provided By (Used In) Operating Activities Net loss for year $ (2,916,081 ) $ (930,968 ) Items not involving cash Interest, accretion and financing on convertible notes 64,492 - Stock-based compensation - 87,425 Product development 419,177 9,000 Investor relations 441,215 114,266 Interest and penalties 120,536 80,117 Amortization 39,737 8,009 Foreign exchange gain (90,987 ) (352,851 ) Changes in non-cash working capital items (208,049 ) 183,495 (2,129,960 ) (801,507 ) Investing Activity Investment in joint venture - (198,357 ) Property and equipment (143,494 ) (19,480 ) (143,494 ) (217,837 ) Financing Activities Advances from related parties 416,494 - Proceeds from issuance of common shares, net 1,820,346 1,415,436 Repayments of long-term debt (6,489 ) (2,728 ) Proceeds from share subscriptions 12,125 51,277 2,242,442 1,463,985 Increase (Decrease) in Cash During Period (31,012 ) 444,641 Cash and Cash Equivalents, Beginning of Period 163,437 314,972 Cash and Cash Equivalents, End of Period $ 132,425 $ 759,613 Supplemental Cash Flow Information Shares issued for investor relations/public relations $ 85,990 $ 103,263 Shares issued for debt interest settlement $ 65,432 $ - Shares issued for consulting services $ 199,271 $ 11,003 Shares issued on conversion of convertible notes $ 108,736 $ - See notes to the interim consolidated financial statements. 3 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 1. Financial Statement Presentation, Nature of Business, and Ability to Continue as a Going-Concern Valcent Products Inc. (the “Company”) was incorporated under the Alberta Business Corporations Act on January 19, 1996.The Company is in the development stage and is engaged principally in the development and marketing of consumer and industrial products and processes for global markets. The Company had previously been pursuing various business opportunities and effective March 24, 2004 discontinued those operations. During the year ended March 31, 2006, the Company acquired a license to certain proprietary technology (Note 5). The development of these products has been the Company’s primary business. While the information presented in the accompanying interim financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations, and cash flows for the interim periods presented. These interim financial statements follow the same accounting policies and methods of their application as the March 31, 2007 annual financial statements. They do not, however, conform in all respects to the requirements of Canadian generally accepted accounting principles (“GAAP”) for annual statements and as such these statements should be read in conjunction with our March 31, 2008 annual financial statements. The Company considers its development stage operations to have commenced during fiscal 2006. During the year ended March 31, 2006, the Company also formed a wholly owned Nevada corporation, Valcent USA, Inc. to conduct operations in the United States. In turn Valcent USA, Inc. incorporated Valcent Management, LLC, a wholly owned limited liability company under the laws of Nevada, to serve as the general partner in Valcent Manufacturing Ltd., a limited partnership also formed by Valcent USA, Inc. under the laws of Texas, wherein Valcent USA, Inc. serves as its limited partner. During the year ended March 31, 2007, the Company incorporated Valcent Products EU Limited in England to conduct future anticipated operations in Europe. These interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) applicable to a going-concern, which assumes the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. As at June 30, 2008, the Company had an accumulated deficit of $26,615,554 (2007- $18,842,508) and a working capital deficiency of $4,887,347 (2007 - $3,815,856). The Company’s ability to continue as a going-concern is dependent upon the economic development of its products, the attainment of profitable operations, and the Company’s ability to obtain financing. These interim consolidated financial statements do not include any adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going-concern. 4 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 2. Significant Accounting Policies These interim financial statements have been prepared in accordance with Canadian GAAP, certain of the significant accounting policies used in these consolidated interim financial statements are as follows: (a) Principles of consolidation These interim financial statements include the accounts of Valcent Products Inc. and its wholly owned, integrated subsidiaries, Valcent Products EU Limited (“Valcent EU”) and Valcent USA, Inc. (“Valcent USA”), and Valcent USA’s wholly-owned, integrated subsidiaries, Valcent Management LLC (“Valcent Management”) and Valcent Manufacturing Ltd. (“Valcent Manufacturing”), in which Valcent Management is the general partner and Valcent USA is the limited partner. All significant inter-company transactions and balances have been eliminated. These interim consolidated financial statements also include the Company’s proportionate share of the assets, liabilities, income and expenses of the Vertigro Joint Venture, as described in Note 7. (b) Research and product development costs Research costs are expensed as incurred. At this time, development costs, which meet Canadian GAAP criteria including reasonable assurance regarding recoverability, are capitalized and amortized over the expected economic useful life of the product.No development costs have been deferred to date.As the Company is in the development stage, any revenue derived from the test marketing and development of products is considered to be an expense recovery and is, therefore, netted against product development costs. (c) Cash and cash equivalents The Company considers all highly liquid financial instruments with a maturity of 90 days or less from the date purchased to be cash equivalents. (d) Property and equipment The Company amortizes its leasehold improvements on a straight-line basis over the life of the lease.Other assets are amortized using the declining balance method at an annual rate of 10% for building, 20% for equipment, 30% for computer equipment, 20% for furniture and fixtures, and 20% for automobiles. During the year of acquisition, amortization is 50% of amounts otherwise determinable. (e) Foreign currency transactions and translation The Company’s functional and reporting currency is the Canadian dollar. Amounts recorded in foreign currencies are translated into Canadian dollars as follows: (i) Monetary assets and liabilities, at the year-end exchange rates; (ii) Non-monetary assets and liabilities, at historical exchange rates; and (iii) Revenue and expense items, at the average rate of exchange by quarter except for amortization of property and equipment, which is translated at the same rate as the related asset. Gains and losses arising from the translation of foreign currency are included in operations for the year. 5 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 2. Significant Accounting Policies(Continued) (f) Use of estimates The preparation of financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Significant areas requiring the use of estimates include allowance for doubtful accounts, the net realizable value of inventories, impairment of property and equipment, rates of amortization, fair value of product license, amount of accrued liabilities, the variables used to calculate interest, accretion and financing costs on convertible notes, the variables used to calculate the fair value of stock-based compensation, and the determination of the valuation allowance for future income tax assets. While management believes the estimates are reasonable, actual results could differ from those estimates and could impact future results of operations and cash flows. (g) Loss per share Loss per share is calculated using the weighted average number of common shares outstanding during the year. The Company uses the treasury stock method for calculating diluted earnings per share.Under this method, the dilutive effect on earnings per share is recognized on the use of the proceeds that could be obtained upon exercise of options, warrants and similar instruments.It assumes that the proceeds would be used to purchase common shares at the average market price during the period.Diluted loss per share is not presented where the effect of conversion on exercise of options and warrants and similar instruments would be anti-dilutive. (h) Stock-based compensation The Company accounts for stock-based compensation expense using the fair value based method with respect to all stock-based payments to directors, employees and non-employees, including awards that are direct awards of stock and call for settlement in cash or other assets, or stock appreciation rights that call for settlement by the issuance of equity instruments. Under this method, stock-based payments are recorded as an expense over the vesting period or when the awards or rights are granted, with a corresponding increase to contributed surplus. When stock options are exercised, the corresponding fair value is transferred from contributed surplus to share capital. 6 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 2. Significant Accounting Policies(Continued) (i) Non-monetary consideration In situations where common shares are issued and the fair value of the goods or services received is not readily determinable, the fair value of the common shares is used to measure and record the transaction. The fair value of the common shares issued in exchange for the receipt of goods and services is based on the stock price as of the earliest of: (i) the date at which the counterparty’s performance is complete; (ii) the date at which a commitment for performance by the counterparty to earn the common shares is reached; or (iii) the date at which the common shares are issued if they are fully vested and non-forfeitable at that date. (j) Impairment of long-lived assets Long-lived assets are reviewed whenever events or changes in circumstances indicate that the carrying value may not be recoverable.An impairment loss would be recognized when the carrying amount of a long-lived asset is not recoverable and exceeds its fair value, with fair value generally based on future discounted cash flows. (k) Revenue recognition Revenue from the sales of products is recognized when the product has been delivered to the purchaser, the price is fixed or determinable, and when collectability is reasonably assured. Sales during the development stage are netted against product development costs (Note 3(b)). Interest income is recognized on an accrual basis as earned at the stated rate of interest of the investment over the term to maturity. (l) Changes in accounting policies There have been no changes in accounting policies during the three months ended June 30, 2008. 3. Accounts Receivable Accounts receivable consists of: $104,820 (2007 $71,841), net of allowance for doubtful accounts of $56,441 (2007 $0), from test sales relating to the Company’s Nova Skin Care System; $517,662 (2007 $204,760) from the Global Green Solutions Inc. (“Global Green”), the Company’s joint venture partner in the development of the Company’s High Density Vertical Bio-Reactor technology (“Vertigro”); $87,561 (2007 $27,552) in value added tax owed to a subsidiary, Valcent Products EU Limited; and goods and services tax receivable by Valcent Products, Inc. 7 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 4. Property and Equipment Accumulated Net Book Cost Amortization Value June 30, 2008 June 30, 2008 June 30, 2008 Leasehold improvements $ 191,124 $ 25,539 $ 165,585 Computer equipment 138,922 41,683 97,239 Furniture and fixtures 90,858 25,213 65,645 Building 442,036 15,343 426,693 Equipment 167,860 10,920 156,941 Automobiles 54,696 3,173 51,522 Land 275,240 - 275,240 $ 1,360,736 $ 121,871 $ 1,238,865 Accumulated Net Book Cost Amortization Value March 31, 2008 March 31, 2008 March 31, 2008 Leasehold improvements $ 167,593 $ 20,731 $ 146,862 Computer equipment 121,320 31,605 89,715 Furniture and fixtures 89,134 20,684 68,450 Building 389,348 4,951 384,397 Equipment 134,895 3,351 131,544 Automobiles 39,711 811 38,900 Land 275,240 - 275,240 $ 1,217,241 82,133 $ 1,135,108 5. Product License On July 29, 2005, the Company completed a licensing agreement (“Agreement”) for the exclusive worldwide marketing rights to the Nova Skincare System, a Duster, the Tomorrow Garden Kit and a right of first offer on future products developed by Pagic LP (“Pagic”), formerly MK Enterprises LLC, a private company with a director in common. In conjunction with the Agreement, the Company agreed to issue Pagic and its assignees 20,000,000 common shares at a deemed cost of $1,000,000, based on the historical cost of the license,of which 11,611,975 shares were issued during the year ended March 31, 2006 and the balance during the year ended March 31, 2007. Of the 20,000,000 common shares issued, 9,428,205common shareswere issued to parties thatbecame related parties to the Company. As part of the Agreement, the Company is committed to pay Pagic and its assignees,royalties of US$10 per Nova Skincare System unit sold, US$2 per Duster unit sold and 4.5% of Tomorrow Garden Kit net sales.In addition, the Company mustpay a royalty of 3% of net sales related to ancillary product sales from these products.If the Company elects to acquire the rights to future products developed by Pagic, they must pay a royalty of 4.5% of net sales of the new product plus 3% of net sales from ancillary product sales. 8 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 5. Product License (Continued) In order to keep the products under license, the Company must pay a minimum royalty for each of the Nova Skincare System, Duster and Tomorrow Garden Kit and their related ancillary products of US$37,500 beginning April 1, 2007and US$50,000 per year thereafter. For any new products acquired they will be subject to minimum royalties of US$50,000 per year beginning April 1, 2007. To keep the overall master license in good standing, the total of royalties and all other fees paid to Pagic shall be at least US$400,000 per year beginning April 1, 2007. During the year ended March31, 2008, $565,135 (2007 - $269,745)was paid or accrued to Pagic under the terms of the license. During the three months ended June 30, 2008, $71,256 was paid or accrued to Pagic LP. Due to uncertainty in determining future cash flows related to products under license, the Company, during the year ended March 31, 2008, wrote-down the value of the product license by $1,306,074 to $1. 6. Prepaid Expenses Prepaid expenses as at June 30, 2008 consists of $1,447,414(2007 - $182,427), which is the deferred portion of investor relations and business consulting services agreements, $85,063of prepaid rent and equipment deposits relating to the operations of Valcent UK operations, with the balance consisting of $11,939 (2007 - $0) in prepaid insurance and rental deposits. 7. Vertigro Joint Venture On October 2, 2006, the Company entered into a letter agreement replaced on July 9, 2007 by the Vertigro Algae Stakeholders Letter of Agreement, (together “LOA”) with Pagic, West Peak Ventures of Canada Limited (“WestPeak”) and Global Green, whereby Global Green agreed to fund the next phase of the development of a high density vertical bio-reactor technology.Pursuant to the LOA, the Company and Global Green established a commercial joint venture named “Vertigro” in which Global Green agreed to provide up to US$3,000,000 in initial funding to continue the research and development of the bio-reactor technology, construct a working prototype of the bio-reactor and develop the technology for commercial uses. The Company is obligated to provide product support, research and development, and the non-exclusive use of the Company’s properties and lands for which Global Green has agreed to reimburse the Company as part of its US$3,000,000 initial funding commitment. Until such time as the joint venture has fully repaid to Global Green the US$3,000,000, Global Green shall receive 70% of the net cash flow generated by anticipated future operations after which each of Global Green and the Company will hold a 50% interest in the Vertigro, subject to an aggregate 4.5% royalty to Pagic and WestPeak.Vertigro covers the bio-reactor technology and any subsequent related technologies for the commercial scale products of algae based biomass for all industrial commercial and retail applications including, but not limited to bio-fuel, food, health, pharmaceutical, and animal and agricultural feeds. 9 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 7. Vertigro Joint Venture (Continued) Limited Liability Company Operating Agreement for Vertigro Algae Technologies, LLC On May 5, 2008, Valcent USA and Global Green signed a Limited Liability Company Operating Agreement (“New Operating Agreement”) replacing the LOA to form Vertigro Algae Technologies, LLC (“Vertigro Algae”),a Texas LLC, which is the formalized operating entity for the previous unincorporated operations of Vertigro.The business activities of Vertigro Algae will be the same as when the operations were under Vertigro.Under the New Operating Agreement,Global Green and the Company will each hold a 50% stake in Vertigro Algae, and have committed to fund project development according to ownership allocation. Further, the Company will acquire assets of Vertigro, including buildings, laboratory, and equipment.To allow for prior capital contributions, Global Green has incurred in excess of the Company’s prior aggregate capital contribution, Global Green will receive 70% of the net cash flow generated by Vertigro Algae until it has received $3,000,000 in excess of its 50% interest in such cash flow. After the start up of Vertigro Algae in May, 2008, and as at June 30, 2008, Global Green and the Company incurred a total of US$365,128 in costs related to operation of Vertigro Algaeof which all of Global Green’s portion due, in the amount of US$182,563 (2007 US$0),is included as part ofaccounts receivable. Technology License Agreement On May 5, 2008, Vertigro Algae executed a Technology License Agreement (“Technology License”) together with Pagic, WestPeak and the Company.The Technology License licenses certain algae biomass technology and intellectual property to Vertigro Algae for purposes of commercialization and exploitation for all industrial, commercial, and retail applications worldwide (“Algae Biomass Technology”).In return for the Algae Biomass Technology, both the Company and Global Green will each issue 300,000 common shares to Pagic, and also pay a one-time commercialization fee of US$50,000 upon the Algae Biomass Technology achieving commercial viability.The Technology License is subject to royalty of 4.5% of gross customer sales receipts for use of the Algae Biomass Technology; and aggregate annual royalty minimum amounts of US$50,000 in 2009, US$100,000 in 2010, and US$250,000 in 2011 and each year thereafter in which the Technology License is in place.The Company issued the 300,000 common shares due to Pagic on August 18, 2008 at a value of US$180,000. All prior agreements between the Company and Pagic that relate to the Algae Biomass Technology will be replaced by the new Operating Agreement and the Technology License. 8. Inventories As at June 30, 2008, inventories consist of raw materials in the amount of $225,554 (2007 – 746,800) and finished goods in the amount of $352,393 (2007 – 555,456) relating to the Nova Skin Care System, and $17,853 (2007 - $0) relating to the Company’s Tomorrow Garden project in the UK. 10 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes Convertible note continuity: US $ CDN $ Balance Q1 2009 Q1 2009 Q1 2009 Q1 2009 Balance Balance March 31, Issued Equity Interest / June 30, June 30, Date of Issue 2008 Principal Portion Penalty Conversions 2008 2008 July/August 2005 (Note10(a)) $ 259,825 - - $ 4,819 - $ 264,644 $ 267,582 April 2006 (Note 10(b)) 534,442 - - 8,157 (109,403 ) $ 433,196 $ 438,004 April 2006 (Note 10(c)) 85,542 - - 1,597 - $ 87,139 $ 88,106 December 2006 (Note10(e)) 1,659,782 - - 33,575 - $ 1,693,357 $ 1,712,153 January 2007 (Note 10(f)) 1,569,183 - - 29,918 - $ 1,599,101 $ 1,616,851 August 2007 (Note 10(g)) 678,567 - - 9,723 - $ 688,290 $ 695,930 September 2007 (Note10(h)) 297,433 - 63,829 5,849 - 367,111 $ 371,186 $ 5,084,774 - $ 63,829 $ 93,638 $ (109,403 ) $ 5,132,838 $ 5,189,813 US$ CDN $ Balance 2008 2008 2008 2008 Balance Balance March 31, Issued Equity Interest / March 31, March 31, Date of Issue 2007 Principal Portion Penalty Conversions 2008 2008 July/August 2005 (Note10(a)) $ 316,957 - - $ 22,389 $ (79,521 ) $ 259,825 $ 265,583 April 2006 (Note 10(b)) 495,607 - - 38,835 - 534,442 546,841 April 2006 (Note 10(c)) 79,115 - - 6,427 - 85,542 87,527 December 2006 (Note10(e)) 670,486 - - 989,296 - 1,659,782 1,698,289 January 2007 (Note 10(f)) 813,084 - - 967,767 (211,668 ) 1,569,183 1,605,558 August 2007 (Note 10(g)) - 650,000 (230,007 ) 258,574 - 678,567 694,310 September 2007 (Note10(h)) - 391,000 (213,249 ) 119,682 - 297,433 304,633 $ 2,375,249 $ 1,041,000 $ (443,256 ) $ 2,402,970 $ (291,189 ) $ 5,084,774 $ 5,202,741 (a) US$1,277,200 July – August 2005 Convertible Note During July and August 2005, the Company issued one-year, unsecured US$1,277,200 8% per annum convertible notes and three-year warrants to acquire: (i) up to 913,332 common shares of the Company at a price per share of US$0.50; and (ii) up to an additional 913,332 common shares of the Company at a price per share of US$1.00. The holders of the convertible notes may elect to convert the notes into common shares of the Company at the lesser of: (i) 70% of the average of the five lowest closing bid prices for the common stock for the ten trading days prior to conversion; and (ii) US$0.55. Accrued and unpaid interest may be converted into common shares of the Company at US$0.50 per share.The Company may, subject to notice provisions and the common shares trading above US$1.50 per share for more than twenty consecutive trading days, elect to payout the notes and interest due by paying 130% of the amount due under the notes plus interest.The common stock purchase warrants carry a “net cashless” exercise feature (“Cashless Conversion Feature”) allowing the holder thereof, under certain limited circumstances, to exercise the warrants without payment of the stated exercise price, but rather solely in exchange for the cancellation of that number of common shares into which such warrants are exercisable. As a result of the issuance of the warrants in conjunction with the convertible notes, the Company recorded a non-cash financing expense of $1,328,337. These convertible notes are unsecured, and due on demand. 11 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes(Continued) (a) US$1,277,200 July – August 2005 Convertible Note (Continued) In conjunction with this financing, the Company paid consultants an amount equal to 10% of the gross proceeds, which was included in investor relations during the year ended March 31, 2006 and issued 425,735 common shares at a deemed value of $285,242. There are 255,440 finders’ A warrants outstanding whereby the holders have the right to purchase 255,440 common shares at US$0.50 per share until August 5, 2008 and 425,733 finders’ B warrants whereby the holders shall have the right to purchase 425,733 common shares at US$0.75 per share until August 5, 2008.A total of US$82,200 in registration penalties incurred in the year ended March 31, 2007 were converted to a new convertible debenture in the same amount on April 6, 2007 (Note 8(c)). During the three months ended June 30, 2008, interest of US$4,819 (2007 – US$3,913) was accrued on the principal balance of these convertible notes. (b) US$551,666 April 2006 Convertible Note On April 6, 2006, the Company consummated a private offering transaction with and among a syndicated group of investors, pursuant to which the Company issued, in the aggregate, US$551,666 in 8% per annum convertible notes and three-year Class A and B warrants to acquire: (i) up to 735,544 shares of the Company’s common stock at a price per share of US$0.50; and (ii) up to an additional 735,544 shares of the Company’s common stock at a price per share of US$1.00. Subject to certain limitations, the principal amount of the notes, together with any accrued interest may be converted into shares of the Company’s common stock at the lesser of: (i) 70% of the average of the five lowest closing bid prices for the common stock for the ten trading days prior to conversion; or (ii) US$0.55. The convertible notes carry a redemption feature, which allows the Company to retire them, in whole or in part, for an amount equal to 130% of that portion of the face amount being redeemed, but only in the event that the common shares have a closing price of US$1.50 per share for at least twenty consecutive trading days and there has otherwise been no default. The common stock purchase warrants carry a Cashless Conversion Feature. These convertible notes are unsecured, and due on demand. In conjunction with these private offering transactions, the Company paid consultants: (i) US$55,166 cash, representing 10% of the gross proceeds realized; (ii) 183,886 shares of common stock; (iii) three-year warrants to purchase up to 110,320 shares of common stock at a price per share of US$0.50; and (iv) three-year warrants to purchase up to 183,867 shares of common stock at a price per share of US$0.75. During the three months ended June 30, 2008, convertible notes and accrued interest in the amounts of US$100,000 and US$9,403 respectively were converted into 245,049 common shares, and interest of US$8,157 (2007 – US$3,913) was accrued on the outstanding principal balance of these convertible notes. (c) US$82,200 April 2006 penalty Convertible Note On April 6, 2006, and in conjunction with certain private placements, the Company reached a verbal agreement with investors wherein the Company agreed to convert US$82,200 in accrued penalties associated with the July 25, 2005 through August 5, 2005 convertible notes into US$82,200 convertible penalty notes (Note10(a)) carrying terms similar to the July25, 2005 through August 5, 2005 convertible notes and an aggregate of 109,600 warrants.These warrants carry a Cashless Conversion Feature and each warrant entitles the holder to purchase additional common shares for three years at a price of US$0.75 per share. These convertible notes are unsecured and due on demand. 12 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes(Continued) (c) US$82,200 April 2006 penalty Convertible Note (Continued) During the three months ended June 30, 2008, interest of US$1,597 (2007 – US$1,598) was accrued on the principal balance of these convertible notes. (d) Warrant Exercise Price Reduction and Registration Penalty Interest Certain of the July and August 2005 and the April 6, 2006 convertible notes contained registration rights whereby the Company agreed to pay a penalty of 2% for every thirty days after a required filing and registration effective date plus a reduction in the warrant price of certain of the warrants issued of US$0.10.As a result of the Company not filing its registration statement until April 27, 2006, the Company incurred penalties, which have been included in interest expense. An aggregate of 3,407,372 previously issued share purchase warrants relating to certain of the July and August 2005 and the April 6, 2006 convertible notes have reduced exercise prices from US$0.50, US$0.75, and US$1.00 to US$0.40, US$0.65, and US$0.90, respectively. In 2007, the Company recognized $80,102 in interest expense with the corresponding amount to contributed surplus as a result of re-valuation of the warrants upon the change in the pricing. The registration statement has subsequently been declared effective. (e) US$1,500,000 December 2006 Convertible Note On December 1, 2006, the Company accepted subscriptions of US$1,500,000 towards a private placement of 8% per annum, unsecured, convertible notes and three-year warrants to acquire: (i) up to an aggregate of 2,000,000 shares of the Company’s common stock at a price per share of US$0.50; and (ii) up to an additional 2,000,000 shares of the Company’s common stock at a price per share of US$1.00. Subject to certain limitations, the principal amount of the notes, together with any accrued interest may be converted into shares of the Company’s common stock at the lesser of: (i) 70% of the average of the five lowest closing bid prices for the Company’s common stock for the ten trading days prior to conversion; or (ii) US$0.55. The convertible notes carry a redemption feature, which allows the Company to retire them, in whole or in part, for an amount equal to 130% of that portion of the face amount being redeemed, but only in the event that the common shares have a closing price of US$1.50 per share for at least twenty consecutive trading days and there has otherwise been no default. These convertible notes are unsecured and due on demand. The common stock purchase warrants may be exercised on a cashless basis. During the three months ended June 30, 2008, interest of US$33,575 (2007 – US$29,918) was accrued on the principal balance of these convertible notes. The right of the note holders to convert into the Company’s common stock is subject to the contractual agreement between the parties that any conversion by the note holders may not lead at the date of such conversion to an aggregate equity interest in the common stock of the Company greater than 9.99% inclusive of any derivative securities including options, warrants, convertible debt, any other convertible debt securities, or any other financial instruments convertible into common equity. 13 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes(Continued) (f) US$2,000,000 January 2007 Convertible Note On January 29, 2007, the Company completed a private placement comprised of $2,000,000 convertible notes. The convertible notes will mature on December11, 2008, carry interest at 6% per annum and are unsecured. The notes are convertible into “Units” at the note holders’ discretion at a conversion price of US$0.50 per Unit. Each “Unit” consists of one common share and one purchase warrant to purchase an additional common share at US$0.70 per share until December 11, 2008. The notes and any accrued interest are callable by the Company at any time after December 11, 2007 by providing thirty days’ written notice to the note holders. Interest on the notes will be compounded annually and be cumulative until the earlier of either the date the Company achieves pre-tax earnings or the end of the term. At the discretion of the note holders, interest on the notes is payable in either cash or units at US$0.50 per unit. In connection with this financing, the Company has paid consultants US$108,000 in cash and issued 135,000 warrants exercisable at US$0.50 per unit, with each unit consisting of one common share and one share purchase warrant to purchase a further common share at US$0.70 per share until December 11, 2008. The Company is obligated to file a resale registration statement on the underlying securities within four months of closing, which it has failed to do. As a result of the failure to file the registration statement, the Company recorded penalties of US$120,000 as of March31, 2007 and a further US$289,973 during the year ended March31, 2008.During the three months ended June 30, 2008, interest of US$29,918 (2007 – US$29,918) was accrued on the principal balance of these convertible notes. (g) US$650,000 August 2007 Convertible Note On August 10, 2007, the Company issued an unsecured convertible term promissory note in the amount of US$650,000 to a third party. The convertible note is due on demand and bears interest at 6% with both interest and principal convertible at the option of the lender into units at US$0.60 per unit, with each unit consisting of one common share and one-half share purchase warrant with each whole share purchase warrant exercisable at US$0.75 to purchase an additional common share.After November25, 2008, this convertible note accrues interest at the rate of 15% per annum. During the three months ended June 30, 2008, interest of US$9,723 (2007 – US$0) was accrued on the principal balance of these convertible notes. The Company is required to register for trading the securities underlying the conversion features of this convertible note on a best efforts basis, but has failed to do so within terms agreed.A one-time financial penalty of US$28,567 for failure to register the securities underlying this convertible note within 180 days from the date of issuance has been incurred in the year ended March 31, 2008. The right of the note holder to convert into the Company’s common stock is subject to the contractual agreement between parties that any conversion by the note holder may not lead, at the date of such conversion, to an aggregate equity interest in the common stock of the Company greater than 9.99% inclusive of any derivative securities including options, warrants, convertible debt, any other convertible debt securities, or any other financial instruments convertible into common equity. 14 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 9. Convertible Notes(Continued) (h) US$391,000 September 2007 Convertible Note On September 27, 2007, the Company issued unsecured one-year term convertible notes bearing interest at 6% per annum in the amount of US$391,000 to third parties.Both interest and principal may be converted at the option of the lender at any time at US$0.60 per unit, with each unit consisting of one common share and one-half share purchase warrant, with each whole share purchase warrant exercisable at US$0.75 to purchase an additional common share for a two-year term from the date of conversion. During the three months ended June 30, 2008, interest of US$5,849 (2007 – US$0) was accrued on the principal balance of these convertible notes, and the principal portion of the notes increased by US$64,492 owing to the accretion of interest expense in the same amount relating to convertible debenture equity conversion component. The Company is required to register for trading the securities underlying the conversion features of this convertible note on a best efforts basis, but has failed to do so within terms agreed.A one-time financial penalty of US$23,460 for failure to register the securities underlying this convertible note within 90 days from the date of issuance has been incurred during the year ended March31, 2008. 10. Related Party Transactions Related party transactions are in the ordinary course of business and are measured at the exchange amount at the time the agreement is entered into or services are provided.Related party transactions not disclosed elsewhere in these interim financial statements are as follows: Three months ended June 30, 2008 (a) Charges from Pagic, a company related by a common officer and director, for product development expenses including royalties $ 71,256 (b) Charges from CFO and director for professional fees $ 9,000 Interest on advance from CFO, at 10% interest per annum $ 1,151 Charges from private companies with this director in common for: (i) Office rent $ 2,500 (ii) Consulting fee $ 12,500 (iii) Repayment of an advance received in the quarter $ 10,000 (c) West Peak and its principal shareholder, a beneficial owner of more than 5% of the Company’s common shares: (i) Net unsecured loan advances, at 8% interest per annum $ 312,290 (d) Advertising and consulting services of a private company with a director in common $ 161,416 (e) Operational management consulting services of a director $ 26,250 (f) Operational management consulting and investor relations services of a director and a related company $ 35,747 (g) Net unsecured loan advances, at 8% interest per annum received from a director of the Company $ 101,039 15 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 10. Related Party Transactions (Continued) Amounts due to related parties except for advances to the Company are non-interest bearing and have no specific terms of repayment. Advances are unsecured.Due to related parties includes the following amounts at June 30, 2008 in respect to certain of the above transactions: June 30, 2008 (a) Pagic royalties, etc. $ 153,480 (b) CFO charges and advances 167,271 (c) Consulting services and unsecured loan advances 1,386,479 (d) Advertising - (e) and (f) Operational management consulting 62,024 (g) Unsecured loan advances 101,039 Unsecured loan advances from a company with a director in common 57,364 $ 1,927,657 11. Commitments Commitments not disclosed elsewhere in these interim financial statements are as follows: On June 28, 2005, Valcent Manufacturing leased office and development space in El Paso, Texas, under a three-year lease at a cost of US$3,170 per month.There were two months remaining on the lease as at June 30, 2008. On November 16, 2007, Valcent EU leased office and development space in Launceston, Cornwall, UK, under a ten-year lease beginning November 15, 2007 and ending on November 15, 2017 at a quarterly cost of $26,017 (GB£12,550).There were 9 years and 4.5 months remaining on the lease as at June 30, 2008. 12. Long Term Debt At June 30, the Company’s long-term debt outstanding was as follows: 2008 2007 Prime plus 0.25% (2007 – 8.50%) bank loan repayable in monthly instalments of US$2,336 including interest, due September 28, 2011, secured by a first charge on land and $108,471 of cash (2007 - $117,327 cash) $ 168,780 $ 189,702 Less:Current portion 15,268 13,584 $ 153,512 $ 176,118 Subsequent to June 30, 2008, the Company repaid this debt in its entirety. 16 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 13. Share Capital (a) Authorized: Unlimited number of common shares without par value Unlimited number of preferred shares without par value – None issued (b) Issued and outstanding: The common share issuances consisted of the following transactions: Number of Shares Amount Balance, as at March 31, 2008 44,276,321 $ 16,340,830 Shares issued for private placement 3,191,666 1,939,345 Share issuance costs related to private placement - (119,000 ) Shares issued for promissory note interest 100,000 65,432 Shares issued for consulting services 420,000 285,262 Shares issued for convertible debt principal and interest 245,049 108,737 Balance, as at June 30, 2008 48,233,036 18,620,606 During the three months ended June 30, 2008, the Company: (i) Completed private placement of units whereby a total of 3,1941,666 units were issued at US$0.60 per unit for gross proceeds of $1,939,345.Each unit consists of one common share and one-half common share purchase warrant with each whole warrant exercisable at US$0.75 to purchase an additional common share of the Company.The Company paid $119,000 cash to consultants in connection with this private placement; (ii) Issued 100,000 shares in connection with interest charges regarding a promissory note valued at $65,432; (iii) Issued 420,000 shares in connection with twofinancial consulting services agreements for investor relations and business consulting servicesvalued at an aggregate of $285,262; (iv) Issued 245,049 common shares upon conversion of US$100,000 of convertible notes and interest of US$9,403 toa convertible debenture holder. 17 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 13. Share Capital(Continued) (c) Stock options The Company has a stock option plan (“Plan”) that allows for share options to be issued to employees, directors, officers, and consultants on both a qualified and non-qualified basis. The aggregate number of shares of common stock as to which options and bonuses may be granted from time to time under the Plan shall not exceed 20% of the Company’s issued and outstanding shares of common stock and the number of shares of common stock as to which options and bonuses may be granted under the US incentive portion of the Plan shall not exceed 17% of the Company’s issued and outstanding shares of common stock. The Company’s Plan provides that the terms of the options and the option prices shall be fixed by the board of directors or committee, and subject to the requirements of the exchange on which the Company’s common shares are traded, or any other governing regulatory body, at the time of exercise. Options granted shall expire after a period of five years or terminate three months after the recipient ceases to be an employee of the Company. Details of the status of the Company's stock options as at March 31, 2008 and at June 30, 2008 are as follows: Weighted Average Number US Exercise of Options Price Options outstanding, March 31, 2007 3,835,000 $ 0.58 Granted 2,515,000 $ 0.69 Forfeited (235,000 ) $ 0.60 Exercised (175,000 ) $ 0.50 Options outstanding, March 31, 2008 and June 30, 2008 5,940,000 $ 0.63 Options exercisable, March 31, 2008 and June 30, 2008 4,740,000 $ 0.61 18 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 13. Share Capital(Continued) (c) Stock options (Continued) As at March 31, 2008 and June 30, 2008, the following stock options were outstanding: Expiry Date US Exercise Price Number of Options Exercisable December 31, 2008 $ 0.50 125,000 125,000 March 22, 2009 $ 0.60 500,000 300,000 November 10, 2009 $ 0.60 650,000 450,000 March 1, 2010 $ 1.00 75,000 75,000 April 1, 2010 $ 0.70 600,000 - April 9, 2010 $ 0.80 50,000 50,000 June 30, 2010 $ 0.60 200,000 200,000 October 2, 2010 $ 0.70 200,000 - October 10, 2010 $ 0.70 300,000 300,000 December 20, 2010 $ 0.60 300,000 300,000 October 10, 2011 $ 0.70 750,000 750,000 February 21, 2011 $ 0.50 - - December 13, 2011 $ 0.55 1,650,000 1,650,000 December 20, 2011 $ 0.70 155,000 155,000 March 21, 2012 $ 0.60 300,000 300,000 March 31, 2012 $ 0.70 85,000 85,000 5,940,000 4,740,000 There was no change in options vested or granted during the three months ended June 30, 2008. The stock-based compensation expense was $nil (2007 - $87,425) during the three months ended June 30, 19 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 13. Share Capital (Continued) (d) Warrants Each of the Company’s share purchase warrants are exercisable into one common share. The changes during the three month period ended June 30, 2008 are as follows: Number of Warrants Weighted Average US Price Warrants outstandingand exercisable, March 31, 2008 15,752,251 $ 0.74 Granted 1,595,833 $ 0.75 Exercised - Warrants outstandingand exercisable, June 30, 2008 16,964,792 $ 0.74 The Company applies the fair value method using Black-Scholes option pricing model in accounting for warrants.During the period ended June 30, 2008, 1,595,833 warrants were granted (2007 – 1,056,666) which resulted in $403,948 (2007 - $286,257) as fair value of the warrants recorded in share capital.The fair value of the warrants issued during the three months ended June 30, 2008 is calculated using the following assumptions: Expected life (years) 2 Interest rate 2.56 % Volatility 106.00 % Dividend yield 0.00 % 20 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 13. Share Capital (Continued) (d) Warrants (Continued) As at June 30, 2008, the following share purchase warrants were outstanding: Expiry Date US Exercise Price Number of Warrants July 25, 2008 $ 0.50 526,660 July 25, 2008 (ii) $ 0.40 480,650 July 25, 2008 (i) $ 1.00 526,660 July 25, 2008 (ii) $ 0.90 913,332 July 25, 2008 $ 0.50 216,000 July 25, 2008 (i) $ 0.75 360,001 August 5, 2008 (i) $ 0.50 262,932 August 5, 2008 (i) $ 1.00 262,932 August 5, 2008 $ 0.50 39,440 August 5, 2008 (i) $ 0.75 65,733 August 18, 2008 $ 0.80 430,000 August 18, 2008 (i) $ 0.80 34,400 December 11, 2008 (i) $ 0.70 435,554 December 11, 2008 $ 0.50 135,000 December 31, 2008 $ 0.80 833,332 December 31, 2008 $ 0.80 66,666 December 31, 2008 $ 0.80 270,833 December 31, 2008 $ 0.80 21,666 April 6, 2009 $ 0.40 513,334 April 6, 2009 $ 0.90 735,555 April 6, 2009 $ 0.50 65,320 April 6, 2009 $ 0.75 183,867 April 6, 2009 $ 0.65 109,600 April 23, 2009 $ 0.75 833,333 May 24, 2009 $ 0.75 223,333 July 10, 2009 $ 0.75 52,500 October 9, 2009 $ 0.75 608,333 December 1, 2009 $ 0.50 2,000,000 December 1, 2009 $ 1.00 2,000,000 December 18, 2009 $ 0.75 2,348,857 February 19, 2010 $ 0.75 125,000 March 21, 2010 $ 0.85 71,428 May 1, 2010 $ 0.75 1,498,334 June 6, 2010 $ 0.75 97,499 Total at June30, 2008 16,694,792 (i) Subsequent to June 30, 2008, the Company extended the expiry dates of these 2,877,776 warrants to December 31, 2008. No changes were made to the exercise prices. (ii) Subsequent to June 30, 2008, the Company extended the expiry date of these 1,393,982 warrants to April 9, 2009. No changes were made to the exercise prices. 21 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 13. Share Capital (Continued) (e) Contributed surplus 2008 Contributed surplus, March 31, 2007 $ 3,253,333 Non-cash financing expense - Issuance of warrants on conversion of debentures 34,849 Re-pricing of warrants - Stock option expense for year 990,305 Stock options exercised during the year (75,093 ) Contributed surplus, March 31, 2008 and June 30, 2008 $ 4,203,394 14. Product Development Costs As the Company is in the development stage, test sales, bad debts and write-down of inventory related to the Nova Skincare System are included in product development costs.During the three months ended June 30, 2008, the Company had net sales of approximately $65,750 related to the Nova Skin Care System.The Company wrote down accounts receivable by $129,744 owing to bad debt expense. 15. Promissory Notes Payable As at June 30, 2008, promissory notes payable consists of the following due to a third party lender: 7% simple interest, US$100,000 promissory note payable, unsecured, no terms of repayment $ 117,121 10% simple interest, US$150,000 promissory note payable, unsecured, due May 15, 2008 (*) 156,153 $ 273,274 22 Valcent Products Inc. Notes to the Interim Consolidated Financial Statements (A Development Stage Company) (Expressed in Canadian Dollars) Unaudited and Prepared by Management 16. Subsequent Events Subsequent events not disclosed elsewhere in these interim financial statements are as follows: (a) On July 3, 2008, the Company issued 329,924 common shares relating to the conversion of US$117,281 in convertible debt and US$18,028 in accumulated interestand registration penalty. (b) The Company completed unit private placements with two subscribers at US$0.60 per unit.Each unit consisted of one common share and one-half common share purchase warrant with each whole warrant exercisable at US$0.75 per share for two years. The private placements took place on July 22, 2008 and the Company issued 61,000 units for gross proceeds of US$36,600. The Company paid US$2,562 in cash consultant’s fees with respect to these issuances. (c) On July 21, 2008, the Company closed a financing of zero coupon, 12% interest, senior secured convertible promissory notes in the amount of US$2,428,160 with an aggregate purchase price of US$2,168,000 with four investors, one of which was the Company’s Chief Financial Officer as to US$168,000. The debt is convertible into shares of common stock at the lesser of US$0.51 per share (unless the conversion price has been adjusted pursuant to further contract covenants) and 70% of the average of the five lowest closing bid prices for the ten preceding trading days. The Company issued each purchaser in the private placement two warrants, one warrant being redeemable by the Company and the other being non-redeemable. The non-redeemable warrants are exercisable at US$0.55 and permit the holder to purchase shares of common stock equal to 100% of the number of shares issuable upon the conversion of the notes calculated on July 21, 2008. The redeemable warrants are exercisable at US$0.75 and permit the holder to purchase common stock equal to 50% of the number of shares issuable upon the conversion of the notes issued calculated on the closing date. The Company issued a total of redeemable warrants to purchase an aggregate of 4,761,098 shares of common stock and a total of redeemable warrants to purchase an aggregate of 2,380,550 shares of common stock. Further, the Company issued 439,216 non-redeemable warrants and 219,608 redeemable warrants and $160,000 in cash fees to close the transaction. Each non-redeemable warrant is exercisable at US$0.55, and each redeemable warrant is exercisable at US$0.75; warrants carry a term of five years from the date of closing of the financing. The redeemable warrants may be redeemed by the Company only if certain conditions have been satisfied including the Company’s common stock having closed at $1.50 per share for a period of 20 consecutive trading days and the warrant holder being able to resell the shares acquired upon exercise through a resale registration statement or under Rule 144 of theSecurities Act. (d) On August 18, 2008, the Company issued 383,331 common shares in relation to the exercise of 383,331 warrants.The Company received aggregate proceeds of US$191,666 in connection with the exercise of warrants by four shareholders. 23
